DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no description on how the coating on the sensor or what kind of sensor is being coated and how it is capable of identifying a medicine in the hopper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allinson US 2012/0232693.
Allinson discloses a medicine vending machine with classification function, comprising:
	(Re claim 1) “an electric cabinet” (40 figure 19). “at least one medicine storage cabinet connected to the electric cabinet” (20 figure 19). “wherein a door of the electric cabinet is provided with a display screen, an operation area and a medicine delivery port” (43,44,60 figure 8). “a medicine delivery box is provided at an interior of the electric cabinet near the medicine delivery port” (60 figure 10). “a plurality of medicine cargo lanes and a medicine delivery device are provided inside each of the at least one medicine storage cabinet, and a side wall of the at least one medicine storage cabinet is provided with an isolation door” (23, 120 figure 6,7,19). “the medicine delivery device is configured to transfer a medicine stored in the plurality of medicine cargo lanes to the medicine delivery box through the isolation door” (para 011 ‘product selection device’).
	(Re claim 11) “the medicine delivery box is provided on an inner wall of the door of the electrical cabinet, and an inclined guide plate is provided at a position on a side inner wall of the electrical cabinet corresponding to the isolation door; and when the door of the electrical cabinet is closed, the inclined guide plate is located above the medicine delivery box so as to guide the medicine into the medicine delivery box” (60,65 figure 19).
(Re claim 12) “a medicine collection box is provided below the medicine delivery box; a detection device is provided in the medicine delivery box; and an electric push rod is provided at a bottom of the medicine delivery box; and when the detection device detects that there are medicines remaining in the medicine delivery box, the electric push rod drives to open the bottom of the medicine delivery box to allow the medicines to fall into the medicine collection box” (60,70, 62,63 figure 11B, 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,3,5-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allinson in view of Liguori et al. US 2011/0017764.
	Allinson discloses the system as rejected in claim 1 and:
	(Re claim 2) “wherein the medicine delivery device comprises a medicine pushing mechanism, a medicine transporting mechanism” (26 figure 7, para 011 ‘product selection device’). “the medicine pushing mechanism is configured to push the medicine stored in the plurality of medicine cargo lanes” (26 figure 7). “transporting mechanism is configured to transport a medicine in the hopper to the medicine delivery box in the electrical cabinet through the isolation door” (para 011 ‘product selection device’).
	Allinson does not disclose and a hopper, and the hopper is provided on the medicine transporting mechanism to the hopper on the medicine transporting mechanism.
	Liguori teaches a hopper, and the hopper is provided on the medicine transporting mechanism to the hopper on the medicine transporting mechanism (8 figure 4).
	It would have been obvious to one skilled in the art tom modify the system of Allinson to include a hopper, and the hopper is provided on the medicine transporting mechanism to the hopper on the medicine transporting mechanism because it allows the system of Allinson to pick multiple items before delivering them to the delivery box.
	(Re claim 3) “wherein the hopper is provided with a first detection device, and the first detection device is configured to detect whether the medicine in the hopper is a target medicine” (para 0054 ‘bar code reader or similar device such as a camera’, ‘RFID’).
	(Re claim 5) “the medicine transporting mechanism comprises a first horizontal module, a second horizontal module and a vertical module slidably connected to the first horizontal module and the second horizontal module; the first horizontal module and the second horizontal module are configured to control horizontal movement of the hopper, and the vertical module is configured to control vertical movement of the hopper” (para 0054 ‘gantry system’). 
Allinson does not disclose a sliding block is provided at an outer wall of a side of the hopper; the sliding block is provided with a through hole; and the sliding block is configured to slidably connect the hopper to the vertical module through the through hole.
Liguori a sliding block is provided at an outer wall of a side of the hopper; the sliding block is provided with a through hole; and the sliding block is configured to slidably connect the hopper to the vertical module through the through hole (figure 5,7,8). The block is shown but not numbered in the cited figures.
It would have been obvious to one skilled in the art to modify the system of Allinson to include a sliding block is provided at an outer wall of a side of the hopper; the sliding block is provided with a through hole; and the sliding block is configured to slidably connect the hopper to the vertical module through the through hole because it provides a secure method for attaching the medication transport mechanism to the vertical module.
(Re claim 6,7) Allinson does not disclose a bottom of the hopper is provided with a first electric push rod for driving the hopper to open and close.
Liguori teaches a bottom of the hopper is provided with a first electric push rod for driving the hopper to open and close (9 figure 6,7).
	It would have been obvious to one skilled in the art to modify the system of Allinson to include a bottom of the hopper is provided with a first electric push rod for driving the hopper to open and close because it allows for the hopper to be easily emptied.
	(Re claim 8) “the hopper is further provided with a vacuum chuck mechanism and a drive module; the drive module is configured to drive the vacuum chuck mechanism to move horizontally; and the vacuum chuck mechanism is configured to hold and transfer the medicine in the plurality of medicine cargo lanes into the hopper” (para 0055) (16 figure 5; Liguori).
	(Re claim 13) “a medicine collection box is provided below the medicine delivery box; a third detection device 1s provided in the medicine delivery box; and a second electric push rod is provided at the bottom of the medicine delivery box; and when the third detection device detects that there are medicines remaining in the medicine delivery box, the second electric push rod drives the bottom of the medicine delivery box to open to allow the medicines to fall into the medicine collection box” (60,70, 62,63 figure 11B, 19).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. US 2005/0112358.
	Allinson/Liguori discloses the system as rejected in claim 3.
	Allinson/Liguori does not disclose a surface of the first detection device is coated with a coating that is capable of identifying a type of the medicine in the hopper.
	Potyrailo teaches a surface of the first detection device is coated with a coating that is capable of identifying a type of the medicine in the hopper (0056).
	It would have been obvious to one skilled in the art to modify the system of Allinson/Potyrailo to include a surface of the first detection device is coated with a coating that is capable of identifying a type of the medicine in the hopper because it allows for improved chemical analysis of medicine.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2020/0082369
Allinson/Liguori discloses the system as rejected in claims 3 and 7.
Allinson/Liguori do not disclose the hopper is further provided with a second detection device, and the second detection device is configured to detect whether the medicine in the plurality of medicine cargo lanes fall into the hopper.
	Smith teaches the hopper is further provided with a second detection device, and the second detection device is configured to detect whether the medicine in the plurality of medicine cargo lanes fall into the hopper (408,412,402 figure 4, para 0036, 0064).
	It would have been obvious to one skilled in the art to modify the system of Allinson/Liguori to include teaches the hopper is further provided with a second detection device, and the second detection device is configured to detect whether the medicine in the plurality of medicine cargo lanes fall into the hopper because it verifies that the item has been dispensed properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0108203, 8,392,019 and 5,791,512.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655